      Case 3:20-cv-00496-X Document 1 Filed 02/26/20                   Page 1 of 16 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

KATELYN HANKS,                                        )
                                                      )
                       Plaintiff,                     )
                                                      )       CIVIL ACTION
vs.                                                   )
                                                      )       FILE No.
DALLAS ORIENTAL EXPRESS, INC. and                     )
GMY MANAGEMENT, INC.,                                 )
                                                      )
                       Defendants.                    )

                                          COMPLAINT

        COMES NOW, KATELYN HANKS, by and through the undersigned counsel, and files

this, her Complaint against Defendants, DALLAS ORIENTAL EXPRESS, INC. and GMY

MANAGEMENT, INC., pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In

support thereof, Plaintiff respectfully shows this Court as follows:

                                        JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

DALLAS ORIENTAL EXPRESS, INC. and GMY MANAGEMENT, INC., failure to remove

physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

        2.     Plaintiff KATELYN HANKS (hereinafter “Plaintiff”) is and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                 1
     Case 3:20-cv-00496-X Document 1 Filed 02/26/20                   Page 2 of 16 PageID 2



performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.       Defendant, DALLAS ORIENTAL EXPRESS, INC. (hereinafter “DALLAS

ORIENTAL EXPRESS, INC.”), is a Texas company that who transacts business in the State of

Texas and within this judicial district.

        8.       Defendant, DALLAS ORIENTAL EXPRESS, INC., may be properly served with

process via its registered agent for service, to wit:      Fu Bin Lien, Registered Agent, 5905

Woodwind Drive, Plano, TX 75093.

        9.       Defendant, GMY MANAGEMENT, INC. (hereinafter “GMY MANAGEMENT,

INC.”), is a Texas company that who transacts business in the State of Texas and within this

judicial district.

        10.      Defendant, GMY MANAGEMENT, INC., may be properly served with process

via its registered agent for service, to wit: Guey-Ming Yeh, Registered Agent, 7508 Stoney

Point Drive, Plano, TX 75025.



                                                  2
     Case 3:20-cv-00496-X Document 1 Filed 02/26/20                  Page 3 of 16 PageID 3



                                 FACTUAL ALLEGATIONS

       11.     On or about January 27, 2020, Plaintiff was a customer at “Oriental Express,” a

business located at 1600 N. Plano Road, Richardson, TX 75081, referenced herein as the

“Oriental Express.” Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also

attached is a photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

       12.     Plaintiff also visited the restaurant Oriental Express as a young adult with her

father multiple times, her fond memories brings her back.

       13.     Oriental Express is operated by Defendant, DALLAS ORIENTAL EXPRESS,

INC.

       14.     DALLAS ORIENTAL EXPRESS, INC. is the lessee or sub-lessee of the real

property and improvements that are the subject of this action and operates Oriental Express.

       15.     GMY MANAGEMENT, INC. is the owner or co-owner of the real property and

improvements that Oriental Express is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       16.     Plaintiff lives 5 miles from Oriental Express and the Property.

       17.     Plaintiff’s access to the business(es) located at 1600 N. Plano Road, Richardson,

TX       75081,    Dallas   County     Property       Appraiser’s   parcel   identification   number

422209400A0020000 (“the Property”), and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered therein were

denied and/or limited because of her disabilities, and she will be denied and/or limited in the

future unless and until Defendants, DALLAS ORIENTAL EXPRESS, INC. and GMY

MANAGEMENT, INC., are compelled to remove the physical barriers to access and correct the

ADA violations that exist at Oriental Express and the Property, including those set forth in this



                                                  3
    Case 3:20-cv-00496-X Document 1 Filed 02/26/20                  Page 4 of 16 PageID 4



Complaint.

       18.     Plaintiff has visited Oriental Express and the Property at least three times before

as a customer and advocate for the disabled, one time in January 2020. Plaintiff intends on

revisiting Oriental Express and the Property within six months after the barriers to access

detailed in this Complaint are removed and Oriental Express and the Property are accessible

again. The purpose of the revisit is to be a return customer, to determine if and when Oriental

Express and the Property are made accessible and to maintain standing for this lawsuit for

Advocacy Purposes.

       19.     Plaintiff intends on revisiting Oriental Express and the Property to purchase

goods, food and/or services as a return customer living in the near vicinity as well as for

Advocacy Purposes, but does not intend to re-expose herself to the ongoing barriers to access

and engage in a futile gesture of visiting the public accommodation known to Plaintiff to have

numerous and continuing barriers to access.

       20.     Plaintiff travelled to Oriental Express and the Property as a customer and as an

independent advocate for the disabled, encountered and/or was made aware of the barriers to

access at Oriental Express and the Property that are detailed in this Complaint, engaged or was

dissuaded from engaging those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at Oriental Express

and the Property.


                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       21.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.



                                                 4
    Case 3:20-cv-00496-X Document 1 Filed 02/26/20                  Page 5 of 16 PageID 5



       22.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       23.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.


                                                 5
    Case 3:20-cv-00496-X Document 1 Filed 02/26/20                Page 6 of 16 PageID 6




42 U.S.C. § 12101(b)(1)(2) and (4).

       24.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       25.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       26.     Oriental Express is a public accommodation and service establishment.

       27.     The Property is a public accommodation and service establishment.

       28.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       29.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       30.     Oriental Express must be, but is not, in compliance with the ADA and ADAAG.

       31.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       32.     Plaintiff has attempted to, and has to the extent possible, accessed Oriental

Express and the Property in her capacity as a customer of Oriental Express and the Property and

as an independent advocate for the disabled, but could not fully do so because of her disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that

exist at Oriental Express and the Property that preclude and/or limit her access to Oriental

Express and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more


                                                6
     Case 3:20-cv-00496-X Document 1 Filed 02/26/20                Page 7 of 16 PageID 7



specifically set forth in this Complaint.

       33.     Plaintiff intends to visit Oriental Express and the Property again in the very near

future as a customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at

Oriental Express and the Property, but will be unable to fully do so because of her disability and

the physical barriers to access, dangerous conditions and ADA violations that exist at Oriental

Express and the Property that preclude and/or limit her access to the Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein, including

those barriers, conditions and ADA violations more specifically set forth in this Complaint.

       34.     Defendants,      DALLAS       ORIENTAL         EXPRESS,       INC.     and      GMY

MANAGEMENT, INC., have discriminated against Plaintiff (and others with disabilities) by

denying her access to, and full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of Oriental Express and the Property, as prohibited by, and

by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       35.     Defendants,      DALLAS       ORIENTAL         EXPRESS,       INC.     and      GMY

MANAGEMENT, INC., will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendants, DALLAS ORIENTAL EXPRESS, INC. and GMY

MANAGEMENT, INC., are compelled to remove all physical barriers that exist at Oriental

Express and the Property, including those specifically set forth herein, and make Oriental

Express and the Property accessible to and usable by Plaintiff and other persons with disabilities.

       36.     A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed and/or was made aware of

prior to filing this lawsuit that precluded and/or potentially limited Plaintiff’s access to



                                                 7
     Case 3:20-cv-00496-X Document 1 Filed 02/26/20                   Page 8 of 16 PageID 8



Oriental Express and the Property and the full and equal enjoyment of the goods,

services, facilities, privileges, advantages and accommodations of the Property include,

but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     On the eastern side of the Property behind Unit 500, the accessible route does not

               have a level turning area. As a result, the walking surfaces of the accessible route

               have turning space with excessive changes in level in violation of Section 304.2

               of the 2010 ADAAG standards. This violation would make it dangerous and

               difficult for Plaintiff to access the units of the Property.

       (ii)    On the eastern side of the Property behind Unit 500 leading from the accessible

               parking spaces, the walking surfaces of the accessible route has a slope in excess

               of 1:20 in violation of Section 403.3 of the 2010 ADAAG standards. This

               violation would make it dangerous and difficult for Plaintiff to access the units of

               the Property.

       (iii)   For multiple areas of the Property, there is an excessive vertical rises along the

               accessible route or path in violation of Sections 303.2 and 405.4 of the 2010

               ADAAG standards. This violation would make it dangerous and difficult for

               Plaintiff to access public features of the Property.

       (iv)    The total number of accessible parking spaces is inadequate and is in violation of

               Section 208.2 of the 2010 ADAAG standards. There are 226 parking spaces on

               the Property, yet only four (4) accessible parking spaces. According to section

               208.2 of the 2010 ADAAG Standards, there should be seven (7) accessible




                                                  8
Case 3:20-cv-00496-X Document 1 Filed 02/26/20                 Page 9 of 16 PageID 9



           parking spaces on the Property. This violation would make it difficult for Plaintiff

           to locate an accessible parking space.

  (v)      At the entrance to Orient Express, there is a doorway threshold with a vertical rise

           in excess of ½ (one half) inch and does not contain a bevel with a maximum slope

           of 1:2 in violation of Section 404.2.5 of the 2010 ADAAG standards. This

           violation would make it dangerous and difficult for Plaintiff to access the interior

           of the Property.

  (vi)     Inside Orient Express, the inner door of the accessible entrance lacks a clear

           minimum maneuvering clearance due to the improperly close proximity of the

           door hardware to the adjacent wall in violation of Section 404.2.4 of the 2010

           ADAAG standards. This violation would make it difficult and dangerous for

           Plaintiff to access the interior of the Property.

  (vii)    Inside Orient Express, there are sales and services counters lacking any portion of

           the counter that has a maximum height of 36 (thirty-six) inches from the finished

           floor in violation of Section 904.4 of the 2010 ADAAG standards, all portions of

           the sales and service counter exceed 36 (thirty-six) inches in height from the

           finished floor. This violation would make it difficult for Plaintiff to properly

           transact business at the Property.

  (viii)   Due to a policy of not having parking stops for the parking spaces directly in front

           of the exterior access routes coupled with the close proximity of bushes and other

           obstacles, vehicles routinely pull up all the way to the curb and the "nose" of the

           vehicle extends into the access route causing the exterior access route to routinely

           have clear widths below the minimum thirty-six (36") inch requirement specified



                                                9
Case 3:20-cv-00496-X Document 1 Filed 02/26/20                  Page 10 of 16 PageID 10



           by Section 403.5.1 of the 2010 ADAAG Standards. This violation would make it

           dangerous and difficult for Plaintiff to access exterior public features of the

           Property.

   (ix)    Due to a policy of not having parking stops for the parking spaces directly in front

           of the exterior access route coupled with the close proximity of bushes and other

           obstacles, vehicles routinely pull up all the way to the curb and the "nose" of the

           vehicle extends into the access route as a result, in violation of Section 502.7 of

           the 2010 ADAAG Standards, parking spaces are not properly designed so that

           parked cars and vans cannot obstruct the required clear width of adjacent

           accessible routes.

   (x)     There are numerous areas of the Property where the walking surfaces of the

           accessible route have excessive slope in violation of Section 403.3 of the 2010

           ADAAG standards. This violation would make it dangerous and difficult for

           Plaintiff to access the units of the Property.

   (xi)    Near Unit 1200, the walking surfaces of the accessible route have cross slope

           exceeding 1:48 in violation of Section 403.3 of the 2010 ADAAG standards. This

           violation would make it dangerous and difficult for Plaintiff to access the units of

           the Property.

   (xii)   Near Unit 1200, the walking surfaces of the accessible route have turning space

           with excessive changes in level, due to excessive slope, in violation of Section

           304.2 of the 2010 ADAAG standards. This violation would make it dangerous

           and difficult for Plaintiff to access the units of the Property.




                                             10
Case 3:20-cv-00496-X Document 1 Filed 02/26/20                  Page 11 of 16 PageID 11



   (xiii)   There are changes in level in the Property exceeding ½ (one-half) inch that are not

            accessible ramped in violation of Section 303.4 of the 2010 ADAAG standards.

            Specifically, there is an approximately 2 (two) inch vertical rise at the entrance to

            Unit 600, thus rendering the interior of this unit of the Property, at best,

            dangerously accessible, at worst, totally inaccessible. This violation would make

            it dangerous and difficult for Plaintiff to access the units of the Property.

   (xiv)    There are changes in level in the Property exceeding ½ (one-half) inch that are not

            accessible ramped in violation of Section 303.4 of the 2010 ADAAG standards.

            Specifically, there is an approximately 1.5 (one and one half) inch vertical rise at

            the threshold to Unit 500, thus rendering the interior of this unit of the Property, at

            best, dangerously accessible, at worst, totally inaccessible. This violation would

            make it dangerous and difficult for Plaintiff to access the units of the Property.

   (xv)     The entrances to Units 500 and 600 do not comply with section 404 and are not

            on an accessible route in compliance with section 402, this is a violation of

            section 206.3 of the 2010 ADAAG standards. This violation would make it

            difficult for Plaintiff to access these units like an able bodied individual would.

   (xvi)    There is not a single accessible route connecting the accessible facilities,

            accessible elements and accessible spaces on this site, this is a violation of section

            206.2.2 of the 2010 ADAAG Standards. This violation would make it difficult

            for Plaintiff to access these units like an able bodied individual would.

   (xvii) The Property lacks an accessible route from the sidewalk to the accessible

            entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

            violation would make it difficult for Plaintiff to access the units of the Property.



                                              11
Case 3:20-cv-00496-X Document 1 Filed 02/26/20                 Page 12 of 16 PageID 12



   (xviii) Defendants fail to adhere to a policy, practice and procedure to ensure that all

           facilities are readily accessible to and usable by disabled individuals.

   ORIENT EXPRESS RESTROOMS

   (i)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the

           2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

           disabled individual to locate accessible restroom facilities.

   (ii)    The restrooms lack proper door hardware in violation of Section 404.2.7 of the

           2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

           disabled individual to utilize the restroom facilities.

   (iii)   The accessible toilet stall door is not self-closing and violates Section 604.8.2.1 of

           the 2010 ADAAG standards. This would make it difficult for the Plaintiff and/or

           any disabled individual to safely utilize the restroom facilities.

   (iv)    The hand operated flush control is not located on the open side of the accessible

           toilet in violation of Section 604.6 of the 2010 ADAAG standards. This would

           make it difficult for Plaintiff and/or any disabled individual to safely utilize the

           restroom facilities.

   (v)     The centerline of the toilet is located more than 19 inches from the side wall in

           violation of section 604.2 of the 2010 ADAAG Standards. This violation would

           make it difficult for Plaintiff to safely transfer from her chair to the toilet as the

           grab bars are too far away.

   (vi)    The paper towel dispenser actionable mechanism has a height exceeding 48

           inches from the finished floor, this is a violation of section 308.2 of the 2010




                                             12
   Case 3:20-cv-00496-X Document 1 Filed 02/26/20               Page 13 of 16 PageID 13



               ADAAG Standards. This violation would make it difficult for Plaintiff to reach

               the paper towels.

       37.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Oriental Express and the

Property.

       38.     Plaintiff requires an inspection of Oriental Express and the Property in order to

determine all of the discriminatory conditions present at Oriental Express and the Property in

violation of the ADA.

       39.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       40.      All of the violations alleged herein are readily achievable to modify to bring

Oriental Express and the Property into compliance with the ADA.

       41.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Oriental Express and the Property is readily achievable because

the nature and cost of the modifications are relatively low.

       42.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Oriental Express and the Property is readily achievable because

Defendants, DALLAS ORIENTAL EXPRESS, INC. and GMY MANAGEMENT, INC., have

the financial resources to make the necessary modifications as the market value of the Property is

listed by the Dallas Central Property Appraiser at $2,899,820.00.

       43.     Upon information and good faith belief, Oriental Express and the Property have

been altered since 2010.



                                                13
   Case 3:20-cv-00496-X Document 1 Filed 02/26/20                    Page 14 of 16 PageID 14



        44.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

        45.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendants, DALLAS ORIENTAL EXPRESS, INC. and GMY MANAGEMENT, INC., are

required to remove the physical barriers, dangerous conditions and ADA violations that exist at

and Oriental Express and the Property, including those alleged herein.

        46.     Plaintiff’s requested relief serves the public interest.

        47.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

        48.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation    from   Defendants,     DALLAS       ORIENTAL         EXPRESS,     INC.     and   GMY

MANAGEMENT, INC., pursuant to 42 U.S.C. §§ 12188 and 12205.

        49.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, DALLAS

ORIENTAL EXPRESS, INC. and GMY MANAGEMENT, INC., to modify Oriental Express

and the Property to the extent required by the ADA.

        WHEREFORE, Plaintiff prays as follows:

        (a)     That the Court find Defendant, DALLAS ORIENTAL EXPRESS, INC., in

                violation of the ADA and ADAAG;

        (b)     That the Court find Defendant, GMY MANAGEMENT, INC., in violation of the

                ADA and ADAAG;



                                                  14
Case 3:20-cv-00496-X Document 1 Filed 02/26/20              Page 15 of 16 PageID 15



   (c)   That the Court issue a permanent injunction enjoining Defendants, DALLAS

         ORIENTAL EXPRESS, INC. and GMY MANAGEMENT, INC., from

         continuing their discriminatory practices;

   (d)   That the Court issue an Order requiring Defendants, DALLAS ORIENTAL

         EXPRESS, INC. and GMY MANAGEMENT, INC., to (i) remove the physical

         barriers to access and (ii) alter Oriental Express and the Property to make it

         readily accessible to and useable by individuals with disabilities to the extent

         required by the ADA;

   (e)   That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

         and costs; and

   (f)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: February 26, 2020.

                                       Respectfully submitted,

                                       Law Offices of
                                       THE SCHAPIRO LAW GROUP, P.L.

                                       /s/ Douglas S. Schapiro
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com

                                       Law Offices of
                                       LIPPE & ASSOCIATES

                                       Emil Lippe, Jr., Esq.
                                       State Bar No. 12398300
                                       Lippe & Associates


                                          15
Case 3:20-cv-00496-X Document 1 Filed 02/26/20    Page 16 of 16 PageID 16



                                12222 Merit Drive, Suite 1200
                                Dallas, TX 75251
                                Tel: (214) 855-1850
                                Fax: (214) 720-6074
                                emil@texaslaw.com




                                  16
